The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,126,284 in view of Haug et al patent 5,779,911 (Haug), Petersen US PGPUBS Document 2003/0116487 (Petersen) and Cottrell et al US PGPUBS Document 20120016607 (Cottrell). The instant claims and claims of ‘284, respectively taken in combination, commonly recite a system for monitoring and controlling a fluid system, comprising plurality of sensors for detecting fluid properties, one or more valves and one or more pumps operable to direct or introduce treatment substances or additives to the fluid system, one or more sensors operable to receive sensor data and a controller in communication with the sensors and operable to operate the one or more valves and one or more pumps.
The instant claims differ from the claims of ‘284 by also requiring the sensors as sensing the operating state of the one or more valves and one or more treatment substance reservoirs. However, Haug teaches a water purification system having 
. Also, Petersen teaches a water purification system having sensors operable to monitor fluid properties as well as valve, pump and reservoir fluid level status [0041-0043, 0076-0082, 0089]. It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system described in the claims of ‘284 by including also sensors for sensing the operating state of the one or more valves and one or more treatment substance reservoirs, as taught by Haug and Petersen, so as to quickly respond to system conditions requiring maintenance and corrective actions, as necessitated by failure of pumps, valves, or valve or pump actuators, or as necessitated by need to remove accumulated contaminants which are causing abnormal pump, valve or reservoir operation.
The instant claims also differ from the claims of ‘284 by requiring a client portal communicatively coupled to the one or more servers and operable to display the sensor data. Cottrell teaches such client portal connected servers and display for sensor data for monitoring and adjusting or controlling industrial processes concerning fluid and fluid flow properties and parameters [0003, 0004, 0029, 0038, 0040, 0043, 0053]. It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system described in the claims of ‘284 by including also such client portal-connected servers, as taught by Cottrell, in order to enable more flexible, remote, corrective .
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, in the clause beginning “a client portal”, in the last line of the clause, it is unclear whether “one or more properties” is vague and indefinite, and it is unclear if this phrase relates to the same previously recited “one or more properties” recited in the previous claim clauses.
In claim 4, it is unclear whether the actuator(s) which operate each of the one or more valves is/are positively recited system component(s).
In claims 5, 6 and 18, it is unclear if “one or more variables (or ‘value(s)’) detected or measured by the sensor(s) are respectfully related to, or refer back to, “one or more properties” detected by the sensor(s) of independent claims 1 and 17, respectfully. In claims 6 and 18, “physical value” (singular) is also inconsistent with “the one or more properties” (plural) recited in independent claims 6 and 17.
In claim 8, it is unclear if the “fluid property” (singular) references or refers back to the ‘one or more’ properties (plural) of independent claim 1.
In claim 9, “the status” lacks antecedent basis and in the last “operating” clause, it is unclear whether the “one or more properties” are the same property (ies) as recited in the first claim “receiving” clause.

In claim 17, in the clause beginning “one or more servers”, “the pluralities of sensors” lacks antecedent basis and is inconsistent with previous recitation of a single “plurality of sensors”.
In claim 11 “by alarm conditions" is vague and indefinite, how does this relate to sensor obtained data?
Also, in claims 15 and 16 “maintenance schedule” are vague and indefinite, since no structural components of such system, or metes and bounds of what components would be included in such system, are recited anywhere in the claims and in claim 16, “predictive maintenance schedule” is vague and indefinite as there is no structure operable to predict when a system or component thereof would need maintenance
In claim 17, “data set regarding one... more properties" is vague and indefinite (set of data from plural properties, or plural measurements of any one property at plural periods of time or locations??) , and the structural or functional relationship between the “one or more servers” and “mobile device” is unclear, are the server(s) part of such mobile device, or is the data transferred twice (once to the mobile device and then to the server(s)?
In claim 18, it is unclear how the "properties" comprise "measurements" (does this refer to measurement of chemical amounts?); also “other physical value” is vague and ambiguous as to what the physical value would be in addition to.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell). For this and the following U.S.C. 103 Rejections, referenced paragraph numbers of the PGPUBS Documents are identified with “[ ]” symbols. For independent claims 1 and 9, Jha discloses a system and corresponding  
a plurality of sensors operable to detect various properties or parameters of the fluid being treated [0040, 0054, 0059];
actuators for controlling corresponding valves which in turn effect changes in fluid directed flow through, to and from the system; one or more injection pumps for directing flow of treatment chemicals, inherently from treatment substance reservoirs which effect changes in fluid properties [0055];
a local controller coupled to the sensors, valves and pumps and operable to collect and transmit data regarding the properties [0062, 0063 “controller, microcontroller, microprocessor, etc.];
one or more servers coupled to the sensors operable to compile and store data from the sensors and other data sources[0074], and compare the sensed properties to target values and set points and send notifications to user, such as reports, in response to when properties differ from the target values [0075];
and the local controller, comprising one or more computing devices, coupled to receive signals or notifications from the servers and operable to provide a graphic interface (see "graphical user interface or GUI") to the user and display the sensed properties, and being further operable to, as well as transmit instructions or commands to one or more of the valve actuators and thus to operate the one or more valves and one or more injection pumps in response to commands [0075, 0085, 0086]. 
The claims differ from Jha, by also requiring the sensors as sensing the operating state of the one or more valves, pumps and one or more treatment substance 
It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system and method of Jha, by including also sensors for sensing the operating state of the one or more valves and one or more treatment substance reservoirs, as taught by Haug and Petersen, so as to quickly respond to system conditions requiring maintenance and corrective actions, as necessitated by failure of pumps, valves, or valve or pump actuators, or as necessitated by need to remove accumulated contaminants which are causing abnormal pump, valve or reservoir operation.
The claims also differ from Jha by requiring a client portal communicatively coupled to the one or more servers and operable to display the sensor data and enable a user to issue control commands to change the fluid properties. Cottrell teaches such client portal connected servers and display for sensor data for monitoring and adjusting or controlling properties and operation of valves and pumps for fluid handling industrial processes, concerning fluid and fluid flow properties and parameters [0003, 0004, 0029, 0038, 0040, 0043, 0053]. It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system and method of Jha, by including also such 
Jha also or specifically discloses: displaying of a graphical interface (also see Cotrell concerning the client portal providing display functions) for claims 2 and 13;
controlled opening and closing of valves [0021, 0055] for claim 4;
sensing and control of a plurality of chemical, electrical, ionic, mechanical and physical properties for claims 6 and 7 [0040, 0041, 0045];
the one or more valves and one or more pumps maintaining properties within the predetermined ranges for claim 8 [0062, 0083]; and the fluid system being a water treatment system for claim 12.
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell), as applied to claims 1, 2, 4, 6-9, 12 and 13 above, and further in view of Mouche et al patent 4,834,955 (Mouche) and Downen et al patent 6,177,955 (Downen). Claims 3 and 14 further differ by requiring that the graphical interface comprises a 5-axis graph. Downen teaches to display data on a graphical interface using a five-axis stage for displaying images (column 1, line 45-column 2, line 13 and column 2, lines 55-60). It would have been obvious to one of ordinary skill in the art of remotely monitoring, controlling, analyzing and displaying properties of water treatment systems to have utilized a five axis graph with the graphical user interfaces of .
Claim 3 also requires there being separate axis for each of solubility index, chemical residual, steel corrosion rate, copper corrosion rate and saturation index. Jha also discloses the properties which are sensed being associated with scale and corrosion mitigation, and associated saturation indexes also related to water solubility [0021, 0032, 0033], and also monitors and displays Langelier saturation and solubility indexes [0032, 0033]. Mouche teaches monitoring of the factors of residual of corrosion and scaling inhibitor-applied chemical solutions, solution concentrations, corrosion rates of both steel and copper for water-conducting tubing (see Examples, column 7, line 32-column 8, line 11). It would have been further obvious to have utilized the GUI of Jha by using the axis of the graphs to monitor and display such indexes including also copper and steel corrosion rates, as taught by Mouche, in order to accurately treat and mitigate scaling and corrosion.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell), as applied to claims 1, 2, 4, 6-9, 12 and 13 above, and further in view of Mouche et al patent 4,834,955. Jha also discloses the properties which are sensed being associated with scale and corrosion mitigation, and associated saturation indexes also related to water solubility [0021, 0032, 0033], and also monitors and displays Langelier saturation and solubility indexes [0032, 0033]. These claims also differ by requiring that the sensors can measure steel and copper corrosion rates. 
.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell), as applied to claims 1, 2, 4, 6-9, 12 and 13 above, and further in view of Michalak PGPUBS Document US 2008/0109175. Claims 10 and 11 further differ from Jha by requiring the sending of a map of the fluid systems from server to user with the requested data. However, Michalak teaches monitoring of complex interacting properties of water systems having water treatment devices [0110, 0120-0122] in which sensed data is displayed and transferred in map form to users ([0176-0179]. It would have been accordingly obvious to have utilized such mapping of the data being sent or transferred, in order to assist the end users in locating and mitigating sources of problems with the water supply or water treatment systems, and take corrective actions accurately. 
Michilak further teaches color coding of graphical displays or maps of monitored data relative to concentration ratios of contaminants, thus of sensed data properties with respect to maximum threshold levels [0180, 0188-0193]. It would have been further . 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell), as applied to claims 1, 2, 4, 6-9, 12 and 13 above, and further in view of Higgins et al PGPUBS Document US 2011/0304475. Claims 15 and 16 also differ by requiring that the servers create a maintenance schedule for the fluid system. Higgins also teaches remote monitoring of water streams including streams treated by water treatment systems utilizing servers for computing and analyzing data [0048-0052, 0070], in which the servers also generate, configure and reconfigure scheduled maintenance [0131, 0137]. It would have been further obvious to one of ordinary skill to have given the monitors such capability for generating maintenance schedules. in order to ensure accurate sensor data, and hence accurate indication of the monitored water properties to ensure appropriate levels of treatment. 
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McGuire PGPUBS Document US 2016/0212948 in view of Jha et al PGPUBS Document US 2014/0373926 in view of Haug et al patent 5,779,911 and Petersen US PGPUBS Document 2003/0116487 and Cottrell et al US PGPUBS Document 20120016607 (Cottrell). McGuire discloses a system for monitoring and treating an a hydronic water treatment and distribution system [0034] encompassing heating and air conditioning features [0034-0035], thus being a HVAC hydronic system; 

a plurality of sensors 64, 66 operable to detect various properties or parameters of the fluid being treated [0060, 0070-0079];
actuators for controlling one or more corresponding valves which in turn effect changes in fluid directed flow through, to and from the system [0054-0057, “automated three way valve 62”]; 
one or more injection pumps 52 and 65 for directing flow of treatment chemicals, inherently from treatment substance reservoirs which effect changes in fluid properties including pH of the water [0059-0061];
a local controller coupled to the sensors, valves and pumps and operable to collect and transmit data regarding the properties [0067 “the process control”, 0063 “process programming”];
and the local controller, comprising one or more computing devices, coupled to receive signals or notifications from the sensors and, and being further operable to, as well as transmit instructions or commands to one or more of the valve actuators and thus to operate the one or more valves and one or more injection pumps in response to commands [0057-0068]. 
The claims firstly differ from McGuire, by requiring one or more servers coupled to the sensors operable to compile and store data from the sensors and other data sources, and compare the sensed properties to target values and set points and send notifications to user, such as reports, in response to when properties differ from the target values and further operable to operate the one or more valves and pumps. 

The claims secondly differ from McGuire by requiring the controller being operable to provide a graphic interface (see "graphical user interface or GUI") to the user and display the sensed properties.
Jha discloses a system and corresponding method for monitoring and controlling water treatment and other industrial systems comprising: 
a plurality of sensors operable to detect various properties or parameters of the fluid being treated [0040, 0059];
actuators for controlling corresponding valves which in turn effect changes in fluid directed flow through, to and from the system; one or more injection pumps for directing flow of treatment chemicals, inherently from treatment substance reservoirs which effect changes in fluid properties [0055];
a local controller coupled to the sensors, valves and pumps and operable to collect and transmit data regarding the properties [0062, 0063 “controller, microcontroller, microprocessor, etc.];
one or more servers coupled to the sensors operable to compile and store data from the sensors and other data sources [0074], and compare the sensed properties to target values and set points and send notifications to user, such as reports, in response to when properties differ from the target values [0075];
and the local controller, comprising one or more computing devices, coupled to receive signals or notifications from the servers and operable to provide a graphic interface (see "graphical user interface or GUI") to the user and display the sensed properties, and being further operable to, as well as transmit instructions or commands 
Thus, it would have been obvious to one of ordinary skill in the water treatment art to have modified the system of McGuire by providing such server and server operability as taught by Jha, in order to enable efficient remote control of the system operations from distant locations when direct user access to the water treatment system is not available.
It would have also been obvious to one of ordinary skill in the water treatment art to have modified the system of McGuire by providing such controller operability to provide a graphic or graphical interface to the user for displaying the sensed properties, as taught by Jha, in order to present data to the user in an easily understandable and recognizable format, facilitating prompt response to system operation problems.
The claims also differ from McGuire, by also requiring the sensors as sensing the operating state of the one or more valves and one or more treatment substance reservoirs. However, Haug teaches a water purification system having sensors in the form of transducers operable to monitor both fluid properties and status of system valves and transmit sensor data to a system controller (column 9, lines 12-27 and column 18, lines 1-7) and transmit sensor data to a system controller (column 2, line 66-column 3, line 6; column 20, lines 57-63)..
.. Also, Petersen teaches a water purification system having sensors operable to monitor fluid properties as well as valve, pump and reservoir fluid level status [0041-0043, 0076-0082, 0089]. It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system of McGuire, by including also sensors for 
The claims also differ from McGuire by requiring a client portal communicatively coupled to the one or more servers and operable to display the sensor data and enable a user to issue control commands to change the fluid properties. Cottrell teaches such client portal connected servers and display for sensor data for monitoring and adjusting or controlling properties and operation of valves and pumps for fluid handling industrial processes, concerning fluid and fluid flow properties and parameters [0003, 0004, 0029, 0038, 0040, 0043, 0053]. It would have been obvious to one of ordinary skill in the water treatment art to have augmented the system of McGuire by including also such client portal-connected servers, as taught by Cottrell, in order to enable more flexible, remote, corrective actions to be performed, as necessitated by changing system flow, equipment and fluid property conditions.
McGuire further discloses: 
the one or more sensors measuring one of a chemical, electrical, mechanical or other physical value for claim 18 [0060, 0070-0079]; and
and at least one of the valves or pump(s) operable to change an ionic, chemical or physical level of a fluid by addition of a treatment substance from one or more of the reservoirs for claim 19 [0054-0057, “automated three way valve 62”, one or more .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  


JWD
09/16/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778